DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Response to Amendment
The amendment filed on 5/18/2022 has been entered and claims 2-4, 6, 9-11 and 13 are cancelled, thus claims 1, 5, 7-8, 12 and 14-16 are currently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 7-8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choe US PGPub. 2021/0074770 in view of Joo et al. US PGPub. 2020/0258944 and Bang et al. US PGPub. 2020/0273918 of record as evidenced by Honda et al., US PGPub. 2004/0136064 of record. 	Regarding claim 1 and claim 8, Choe teaches a display device (display apparatus 1’, fig. 15 such as 1A, fig. 16, [0219]) [0177] comprising a display panel (1’, fig. 15) [0177], the display panel (1’) comprising: 	a display plate (OLED, fig. 15); 	an encapsulation layer (400, fig. 15) [0079] disposed on the display plate (OLED); and
 a color filter substrate (20, fig. 15) [0078] disposed on the encapsulation layer (400), wherein the color filter substrate (20) comprises a light shielding region (NEA, fig. 15) [0124], the light shielding region (NEA) is provided with a black matrix (BM3, fig. 15) [0129], the black matrix (BM3) including a plurality of black matrix units (BM3), and side walls (BM3-S, fig. 15) of all the black matrix units (BM3) in the black matrix (BM3) are each arranged at an inclined angle (see fig. 15, BM3 having tapered/inclined shape, [0206]), wherein each inclined angle is an angle between one of the sidewalls of the black matrix and a vertical direction, an inclined groove (inclined groove filled with 330R, 330G, 330B, fig. 15; hereinafter called 330) is defined between each two adjacent black matrix units (BM3) in the black matrix (BM3), a cross-section of each of the inclined grooves tapers in a downward direction (gets narrower towards the bottom, fig. 15), the inclined grooves (330) are each filled with scattering particles (SP or SPR, SP-G, SP-B, fig. 6 and 15) [0102] (Choe, fig. 15) 	But Choe does not teach wherein the scattering particles (SP) are colorless and transparent and are made of SiO2 or TiO, and the inclined angles range from 10° to 45°. 	However, Joo teaches a display panel (fig. 5) comprising scattering particles (SP, fig. 5) [0106] wherein the scattering particles (SP) are colorless and transparent and are made of SiO2 [0106] (Joo et al., fig. 5, [0106]). The SiO2 particles are well-known to be colorless and transparent (see [0007] of Honda et al., US PGPub. 2004/0136064 as evidence). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the scattering particles of Choe with the SiO2 scattering particles of Joo because SiO2 particles are very well-known in the art and such substitution is art recognized equivalence for the same purpose (for light scattering) to obtain predictable results such  as improved light extraction efficiency (see MPEP 2144.06). 	But Choe and Joo still do not teach wherein the inclined angles range from 10° to 45°. 	However, Bang teaches a display panel (fig. 10) [0045], comprising: a black matrix (212, fig. 10)[0091], and a side wall (214a – 214c, fig. 10; hereinafter called 214) [0156] of each of at least one black matrix unit (212a-212d) in the black matrix (212) is arranged at an inclined angle (90°- δ1, 90°-  δ2, 90°- δ3, fig. 10, [0156]), wherein each inclined angle is an angle between one of the sidewalls of the black matrix (212a) and a vertical direction (dotted vertical line at 90°), a cross-section of each of the inclined grooves tapers in a downward direction (gets narrower towards the bottom, fig. 10), wherein the inclined angles is at least less than 90° [0155]. (Bang et al., fig. 10, [0155]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use combine the teaching of Choo with that of Bang by using the range of the incline as taught by Bang and as claimed in order for the color filter regions in between the inclined black matrices to transmit the emitted light well and at an increased viewing angle as compared to the case of the inclides angle of 90° [0156] as well as substantially preventing optical loss [0160], because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 Regarding claims 7 and 14, Choe in view of Joo and Bang teaches the display panel according to claim 1 and the display device according to claim 8, wherein the inclined angles range from 10° to 20°. 	Bang teaches a display panel (fig. 10) [0045], comprising: a black matrix (212, fig. 10)[0091], and a side wall (214a – 214c, fig. 10; hereinafter called 214) [0156] of each of at least one black matrix unit (212a-212d) in the black matrix (212) is arranged at an inclined angle (90°- δ1, 90°-  δ2, 90°- δ3, fig. 10, [0156]), wherein each inclined angle is an angle between one of the sidewalls of the black matrix (212a) and a vertical direction (dotted vertical line at 90°), a cross-section of each of the inclined grooves tapers in a downward direction (gets narrower towards the bottom, fig. 10), wherein the inclined angles is at least less than 90° [0155]. (Bang et al., fig. 10, [0155]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use combine the teaching of Choo with that of Bang by using the range of the incline as taught by Bang and as claimed in order for the color filter regions in between the inclined black matrices to transmit the emitted light well and at an increased viewing angle as compared to the case of the inclides angle of 90° [0156] as well as substantially preventing optical loss [0160], because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 	Regarding claim 15, Choe teaches a manufacturing method of a display panel (1’, fig. 15) [0177], comprising following
steps: 	providing a display plate (OLED, fig. 15);
 	forming an encapsulation layer (400, fig. 15) [0079] on the display plate (OLED); 	forming a black matrix (BM3, fig. 15) [0129] on the encapsulation layer (400), wherein the black matrix (BM3) comprises a
plurality of black matrix units (BM3); and 	processing side walls all the black matrix units (BM3) in the black
matrix (BM3) to obtain the black matrix units (BM3) comprising side walls (BM3-S, fig. 15) each arranged at an inclined angle (see fig. 15, BM3 having tapered/inclined shape, [0206]), wherein each inclined angle is an angle between one of the sidewalls of the black matrix and a vertical direction , an inclined groove (inclined groove filled with 330R, 330G, 330B, fig. 15; hereinafter called 330) is formed between each two adjacent black matrix units (BM3) in the black matrix (BM3), a cross-section of each of the inclined grooves tapers in a downward direction (gets narrower towards the bottom, fig. 15), the inclined grooves are each filled with scattering particles (SP or SPR, SP-G, SP-B, fig. 6 and 15) [0102] (Choe, fig. 15) 	But Choe does not teach wherein the scattering particles (SP) are colorless and transparent and are made of SiO2 or TiO, and the inclined angles range from 10° to 45°. 	However, Joo teaches a display panel (fig. 5) comprising scattering particles (SP, fig. 5) [0106] wherein the scattering particles (SP) are colorless and transparent and are made of SiO2 [0106] (Joo et al., fig. 5, [0106]). The SiO2 particles are well-known to be colorless and transparent (see [0007] of Honda et al., US PGPub. 2004/0136064 as evidence). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the scattering particles of Choe with the SiO2 scattering particles of Joo because SiO2 particles are very well-known in the art and such substitution is art recognized equivalence for the same purpose (for light scattering) to obtain predictable results such  as improved light extraction efficiency (see MPEP 2144.06). 	But Choe and Joo still do not teach wherein the inclined angles range from 10° to 45°. 	However, Bang teaches a display panel (fig. 10) [0045], comprising: a black matrix (212, fig. 10)[0091], and a side wall (214a – 214c, fig. 10; hereinafter called 214) [0156] of each of at least one black matrix unit (212a-212d) in the black matrix (212) is arranged at an inclined angle (90°- δ1, 90°-  δ2, 90°- δ3, fig. 10, [0156]), wherein each inclined angle is an angle between one of the sidewalls of the black matrix (212a) and a vertical direction (dotted vertical line at 90°), a cross-section of each of the inclined grooves tapers in a downward direction (gets narrower towards the bottom, fig. 10), wherein the inclined angles is at least less than 90° [0155]. (Bang et al., fig. 10, [0155]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use combine the teaching of Choo with that of Bang by using the range of the incline as taught by Bang and as claimed in order for the color filter regions in between the inclined black matrices to transmit the emitted light well and at an increased viewing angle as compared to the case of the inclides angle of 90° [0156] as well as substantially preventing optical loss [0160], because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 	Regarding claim 16, Choe in view of Joo and Bang teaches the manufacturing method according to claim 15, further comprising: processing the side walls (BM3-S) of all the black matrix units (BM3) in the black matrix (BM3) to obtain the black
matrix units (BM3) whose side walls (BM3-S) are each arranged at the inclined angle, wherein the inclined angles range from 10° to 20° (see fig. 15, BM3 having tapered/inclined shape, [0206]) (Cho, fig. 15). 	Bang teaches a display panel (fig. 10) [0045], comprising: a black matrix (212, fig. 10)[0091], and a side wall (214a – 214c, fig. 10; hereinafter called 214) [0156] of each of at least one black matrix unit (212a-212d) in the black matrix (212) is arranged at an inclined angle (90°- δ1, 90°-  δ2, 90°- δ3, fig. 10, [0156]), wherein each inclined angle is an angle between one of the sidewalls of the black matrix (212a) and a vertical direction (dotted vertical line at 90°), a cross-section of each of the inclined grooves tapers in a downward direction (gets narrower towards the bottom, fig. 10), wherein the inclined angles is at least less than 90° [0155]. (Bang et al., fig. 10, [0155]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use combine the teaching of Choo with that of Bang by using the range of the incline as taught by Bang and as claimed in order for the color filter regions in between the inclined black matrices to transmit the emitted light well and at an increased viewing angle as compared to the case of the inclides angle of 90° [0156] as well as substantially preventing optical loss [0160], because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     


 	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choe US PGPub. 2021/0074770 in view of Joo et al. US PGPub. 2020/0258944 and Bang et al. US PGPub. 2020/0273918 of record as applied to claim 1 above, and further in view of Yoshihara et al. US PGPub. 2020/0224047 of record.
 	Regarding claims 5 and 12, Choe in view of Joo and Bang does not teach the display panel according to claim 1 and the display device according to claim 8, wherein a structure of each of the scattering particles (SP) has various shapes, and the shapes comprise a spherical shape and a regular polyhedral shape. 	However, Yoshihara teaches color filter substrate (100, fig. 1) [0173] for a display panel [0196] comprising scattering particles (12a, 12b, [0175]) , wherein a structure of each of the scattering particles (12a/12b)
has various shapes, and the shapes comprise a spherical shape and a regular polyhedral shape (spherical, rectangular tetrahedral, [0084]) (Yoshihara et al. fig. 1, [0084]).
 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the scattering particles of Choe such that they have the structure as taught by Yoshihara in order to improve the uniformity, fluidity and light scattering property (Yoshihara et al., [0084]).

Response to Arguments
Applicant’s arguments that Choe’s grooves is upwardly tapered, the examiner respectfully submits that the black matrix indicated by the examiner is BM3 of Choe. See fig. 15 of Choe below showing the similar tapering of the black matrix and hence the groove in between the black matrix being tapered downwardly (the width of the groove between BM3 decreases towards the bottom). Fig 14 is not indicated be the examiner as the embodiment that teaches the limitation argued. Also, the applicants point to BM1 region of fig. 15, which is also not indicted by the examiner as the black matrix. The black matrix region, as indicated in the office action, is BM3. See figure below with the rectangle around the BM3 region with downwardly tapered grooves.

    PNG
    media_image1.png
    896
    1328
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892